Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 1 of 17




     EXHIBIT C




                                                                  Exhibit C
Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 2 of 17

                 2019-59465 / Court: 165




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 3 of 17




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 4 of 17




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 5 of 17




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 6 of 17




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 7 of 17




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 8 of 17




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 9 of 17




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 10 of 17

                 2019-59465 / Court: 165




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 11 of 17




                                                           k
                                                         er
                                                       Cl
                                                       t
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                   O
                py
             Co
          al
           i
        fic
      of
  Un
Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 12 of 17 9/12/2019 1:30 PM
                                                            Marilyn Burgess - District Clerk Harris County
                                                                                 Envelope No. 36755829
                                                                                    By: Mercedes Ramey
                                                                                Filed: 9/12/2019 1:30 PM




                                                               k
                                                           ler
                                                        tC
                                                      ric
                                                   ist
                                                 D
                                              ss
                                           ge
                                         ur
                                      nB
                                   ily
                                 ar
                              fM
                          eo
                       ffic
                    O
                  py
               Co
            al
         ici
      off
    Un
Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 13 of 17




                                                         k
                                                       ler
                                                    tC
                                                  ric
                                               ist
                                             D
                                           ss
                                        ge
                                       ur
                                   nB
                                 ily
                               ar
                           fM
                        eo
                      fic
                      f
                   O
                py
              Co
           al
         ici
      off
    Un
     Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 14 of 17                                   10/2/2019 9:13 AM
                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                         Envelope No. 37303644
                                                                                                                  By: Lisa Thomas
                                                                                                        Filed: 10/2/2019 9:13 AM

                                                    CAUSE NO. 201959465

   JUANA SOLIS,                                                      IN THE DISTRICT COURT
     Plaintiff

   v.
                                                                     165TH JUDICIAL DISTRICT




                                                                                          k
   ALLSTATE VEHICLE AND




                                                                                       ler
   PROPERTY
   INSURANCE COMPANY




                                                                                    tC
     Defendant                                                       HARRIS COUNTY, TEXAS




                                                                                ric
        DEFENDANT’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                             ist
                                                                          sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                         es
          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,



                                                                     rg
Defendant in the above styled and numbered cause of action, and in response to the complaints
                                                                     Bu
filed against it, would respectfully show unto this Honorable Court and Jury as follows:
                                                                    n
                                                           ily

                                                               I.
                                                           ar
                                                          M




                                                    GENERAL DENIAL
                                                     of




          At this time, Defendant asserts a general denial to Plaintiff’s Original Petition and all
                                                 e
                                           ffic




amended and/or supplemental petitions, as authorized by Rule 92, Texas Rules of Civil Procedure,
                                       O




and respectfully requests the Court and jury to require Plaintiff to prove the claims, charges and
                                   y
                                op




allegations, by a preponderance of the evidence, as required by the Constitution and the laws of
                           C




the State of Texas.
                       ial
                   fic




                                                               II.
            of




                                                    SPECIFIC DENIALS
          Un




          Plaintiff’s claims are barred or limited, in whole or in part, by policy exclusions and/or

limitations which are listed in the policy made the basis of this suit.

          Plaintiff failed to comply with certain conditions precedent to the policy prior to filing this



 Solis vs. Allstate                                                                                  Page 1 of 4
 Defendant’s Original Answer and Request for Disclosure
 0502469455.1
     Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 15 of 17



lawsuit.

          Plaintiff failed to allege conduct warranting imposition of exemplary or punitive damages under

applicable state law.

          Defendant hereby gives notice that it intends to rely upon such other defenses as may become




                                                                                        k
                                                                                     ler
available or apparent during the course of discovery and thus reserve the right to amend this answer.




                                                                                  tC
                                                            III.




                                                                              ric
          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose




                                                                           ist
                                                                        sD
within thirty days of service of this request, the information and material described in Rule 194.2(a)




                                                                      es
through (l).



                                                                   rg
          If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                                   Bu
Defendant further requests disclosure of any and all documents, electronic information, and
                                                                 n
                                                            ily

tangible items that you have in your possession, custody or control and which may be used to
                                                           ar
                                                          M




support your claims or defenses.
                                                     of




                                                           IV.
                                                 e
                                           ffic




          Defendant, formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil
                                       O




Procedure and tenders the jury fee.
                                   y
                                op




                                                           V.
                           C




                               DESIGNATED E-SERVICE EMAIL ADDRESS
                       ial
                   fic




          The following is the undersigned attorney’s designation of electronic service email address
            of




for all electronically served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P.
          Un




21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic

service email address, and service through any other email address will be considered invalid.




 Solis vs. Allstate                                                                             Page 2 of 4
 Defendant’s Original Answer and Request for Disclosure
 0502469455.1
     Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 16 of 17



          WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Plaintiff recover nothing

of and from the Defendant by reason of this suit, that Defendant be discharged without delay, with costs of

court, and for such other and further relief, both general and special, at law and in equity, to which

Defendant may be justly entitled, and for which Defendant will in duty bound, forever pray.




                                                                                         k
                                                                                      ler
                                                                Respectfully submitted,




                                                                                   tC
                                                                SUSAN L. FLORENCE & ASSOCIATES




                                                                               ric
                                                                            ist
                                                                         sD
                                                                      es
                                                                KIMBERLY BLUM



                                                                   rg
                                                                TBN: 24092148
                                                                Bu
                                                                811 Louisiana St Ste 2400
                                                               n
                                                                Houston, TX 77002-1401
                                                           ily

                                                                HoustonLegal@allstate.com
                                                                (713) 336-2812
                                                           ar



                                                                (877) 684-4165 (fax)
                                                          M
                                                     of




                                                                ATTORNEY FOR DEFENDANT
                                                                ALLSTATE VEHICLE AND PROPERTY
                                                 e




                                                                INSURANCE COMPANY
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Solis vs. Allstate                                                                              Page 3 of 4
 Defendant’s Original Answer and Request for Disclosure
 0502469455.1
     Case 4:19-cv-03928 Document 1-3 Filed on 10/09/19 in TXSD Page 17 of 17



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendant’s Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendant’s Original Answer has been delivered to all interested parties on the 2nd day of




                                                                                       k
                                                                                    ler
October, 2019, to:




                                                                                 tC
Anthony G. Buzbee




                                                                             ric
State Bar No. 24001820
THE BUZBEE LAW FIRM




                                                                          ist
JP Morgan Chase Tower




                                                                       sD
600 Travis, Suite 6850
Houston, Texas 77002




                                                                    es
AND


                                                                  rg
Stephen R. Walker                                               Bu
State Bar No. 24001820
                                                               n
LAW OFFICES OF MANUEL SOLIS, PC
                                                           ily

6657 Navigation Blvd.
                                                           ar


Houston, TX 77011
                                                          M




ATTORNEYS FOR PLAINTIFF                                         VIA E-SERVE
                                                     of
                                                 e
                                           ffic
                                   y   O




                                                                KIMBERLY BLUM
                                op
                           C
                       ial
                   fic
            of
          Un




 Solis vs. Allstate                                                                                Page 4 of 4
 Defendant’s Original Answer and Request for Disclosure
 0502469455.1
